     Case 1:20-cr-00222-TSE Document 36 Filed 03/11/21 Page 1 of 4 PageID# 217




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )      Docket No. 1:20-cr-222
                                           )
CHRISTOPHER ERIK OBALLE,                   )      Hon. T. S. Ellis, III
                                           )
                Defendant.                 )

          DEFENDANT’S MOTION FOR RELEASE PENDING SENTENCING
                      PURSUANT TO 18 U.S.C. § 3145(c)

          On September 17, 2020, a grand jury in the Eastern District of Virginia indicted

Christopher Erik Oballe on one count of receipt of child pornography and one count of

possession of child pornography, pursuant to 18 U.S.C. § 2252(a)(2) and 18 U.S.C. § 2252

(a)(4)(B), respectively. Doc. No. 1. On March 5, 2021, Ms. Oballe was before the Court

and entered a plea of guilty to count one of the indictment, pursuant to a plea agreement.

Doc. No. 32. The Court accepted Ms. Oballe’s plea, ordered briefing on defendant’s

detention, and released Ms. Oballe on her previous bond conditions pending argument

on detention scheduled for March 19, 2021. Id.

          Ms. Oballe is a 39-year-old transgender woman who suffers from Type II diabetes,

amongst other medical conditions. Given her status as transgender woman, she would be

at heightened risk of harm from the male inmates with whom she would be housed in

general population at the Alexandria Detention Center.           Additionally, her medical

condition puts her at increased risk for severe illness should she contract COVID-19 while

at the Alexandria Detention Center.

                                       ARGUMENT

     I.   The Court can order Ms. Oballe’s release pending sentencing.
  Case 1:20-cr-00222-TSE Document 36 Filed 03/11/21 Page 2 of 4 PageID# 218




       The Mandatory Detention Act of 1990 requires that defendants who are found

guilty of certain categories of offenses must be detained pending sentencing, with three

exceptions. See U.S.C. § 3143(a)(2); United States v. Goforth, 546 F.3d 712, 713-14 (4th

Cir. 2008). First, a defendant may be released pending sentencing if “the judicial officer

finds there is a substantial likelihood that a motion for acquittal or new trial will be

granted.” 18 U.S.C. § 3143(a)(2)(A)(i). Second, a defendant may be released pending

sentencing if “an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person.” 18 U.S.C. § 3143(a)(2)(A)(ii). The third

exception is found in 18 U.S.C. § 3145(c), which provides, in pertinent part, as follows:

       “A person subject to detention pursuant to Section 3143(a)(2) or (b)(2), and who

       meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be

       ordered released, under appropriate conditions, by the judicial officer, if it is

       clearly shown that there are exceptional reasons why such person’s detention

       would not be appropriate.”

18 U.S.C. § 3145(c). The District Court is a “judicial officer” within the meaning of §

3145(c) and is therefore authorized to release defendants when “exceptional reasons”

exist. Goforth, 546 F.3d at 716.

II.    Ms. Oballe meets the conditions of release set forth in 3143(a)(1).

       On September 24, 2020, Ms. Oballe was ordered released from custody on a

personal recognizance bond with conditions and supervision by Pretrial Services. In

advance of the plea hearing on March 5, 2021, Pretrial Services provided a status report

an indicated that Ms. Oballe has complied with the terms of location monitoring and the

conditions of her release. Accordingly, Ms. Oballe as demonstrated that she is not likely

to flee or pose a danger to the safety of any other person or the community.

                                             2
    Case 1:20-cr-00222-TSE Document 36 Filed 03/11/21 Page 3 of 4 PageID# 219



III.    There are exceptional reasons why Ms. Oballe’s detention would not be
        appropriate.

        The defense does not dispute that the presumption is that Ms. Oballe should be

detained after having been found guilty of receipt of child pornography, pursuant to 18

U.S.C. § 2252(a)(2). The defense submits, however, that there are exceptional reasons

why Ms. Oballe’s detention would not be appropriate.

           1. Detention at Alexandria Detention Center would subject Ms. Oballe to
              heightened risk of harm
        Ms. Oballe is a transgender woman that presents in all respects as a woman,

both mentally and physically. If detained at Alexandria Detention Center, she will

be housed in general population with men. As such, she is subject to heightened

risk of both physical and mental harm from the male inmates.

           2. Ms. Oballe’s medical condition predisposes her to higher risk of
              severe complications from COVID-19.
        The Center for Disease Control and Prevention (CDC) states that people

with Type II diabetes are at increased risk of severe illness from the virus that

causes COVID-19. 1 Ms. Oballe’s incarceration at Alexander Detention Center

exposes her to particularized risk of contracting the disease. The virus thrives in

densely packed populations like jails where it is difficult if not impossible for “. . .

people to practice social distancing, control their exposure to large groups, practice

increased hygiene, wear protective clothing, obtain specific products for cleaning

and laundry, avoid frequently touched surfaces, or sanitize their own

environment.”     United States v. Skelos, 15-cr-317, 2020 WL 1847558, at *1

(S.D.N.Y. April 12, 2020). “Even in the best run prisons, officials might find it


1See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html
                                              3
  Case 1:20-cr-00222-TSE Document 36 Filed 03/11/21 Page 4 of 4 PageID# 220




difficult if not impossible to follow the CDC's guidelines for preventing the spread

of the virus among inmates and staff: practicing fastidious hygiene and keeping a

distance of at least six feet from others." United States v. Esparza, No. 1:07-cr-

00294-BLW, 2020 WL 1696084 (D. Idaho. Apr. 7, 2020).

       Ms. Oballe has not yet received the vaccination for COVID-19. Allowing her

to remain out on bond pending sentencing, however, will afford her the

opportunity to receive the vaccination before she begins serving her prison

sentence.

                                     CONCLUSION

       Ms. Oballe meets the “exceptional reasons” condition of 18 U.S.C. § 3145(c)

because of her status as a transgender woman and her medical condition. She also

meets the conditions of release set forth in § 3143(a)(1). Therefore, she respectfully

requests that this Court allow her to remain out on her existing bond pending

sentencing.

                                                  Respectfully submitted,

                                                  CHRISTOPHER ERIK OBALLE
                                                  By counsel

                                                  /s/ Kevin E. Wilson
                                                  Kevin E. Wilson / Va. Bar. No. 80033
                                                  Assistant Federal Public Defender
                                                  1650 King Street, Suite 500
                                                  Alexandria, Virginia 22314
                                                  (703) 600-0860 (telephone)
                                                  (703) 600-0880 (facsimile)
                                                  Kevin_E_Wilson@fd.org




                                             4
